JOHNSON, J.
The statute, G.S. 28-32, authorizes the Clerk of the Superior Court to revoke letters testamentary when “any person to whom they were issued . . . has been guilty of default or misconduct in due execution of his office . . .”
The facts found by the Clerk are sufficient to justify the order of revocation entered by him and approved both as to findings and conclusions by the presiding Judge. See In re Sams, 236 N.C. 228, 72 S.E. 2d 421, and cases there cited. Our examination of the record leaves the impression that the crucial findings of fact are supported by the evidence.
The judgment below is
Affirmed.